ALLOWABLE SUBJECT MATTER
Claims 1-14 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Giovanardi et al. (US 2014/0297119 A1) teaches reducing power consumption in an active suspension system through the selective use of high performance, associated with high power demand, only in situations instantaneously deemed to provide a high ratio of benefit to cost.  Input events are classified ahead of time, and are identified during operation of the system, ahead of time if possible through the use of look-ahead sensing or statistical analysis, or at the beginning of the event through the use of motion sensing.  Once an event is detected, an estimation of the cost and benefits for an intervention of the active suspension system is made, and the intervention is scaled in a way to provide a good compromise.  Relying on the nonlinearity of the cost and benefit expressions, this leads to overall reduced power consumption with small loss in perceived benefit. 
In regarding to independent claims 1 and 6, Giovanardi taken either individually or in combination with other prior art of record fails to teach or render obvious a vehicle control device for controlling a vehicle, comprising: the first control section controlling the magnitude of the assist torque or reaction torque, additionally with reference to information which has been obtained or calculated by the second control section and is supplied from the second control section, the second control section controlling the damping force of the suspension of the vehicle, with reference to the steering torque or information obtained or calculated by the first control section, the second control section predicting a roll rate of the vehicle, and controlling the damping force of the suspension of the vehicle, with reference to at least the roll rate predicted, and the information which has been obtained or calculated by the second control section being the roll rate predicted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	June 3, 2021